In a letter dated October 5, 1999, to the Clerk of the Appellate Courts, respondent Robert R. Arnold, of Wichita, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1998 Kan. Ct. R. Annot. 242).
At the time respondent surrendered his license, the Disciplinary Administrator’s office had information indicating that violations of Kansas Rules of Professional Conduct 1.15 (1998 Kan. Ct. R. An-not. 333) had occurred in connection with respondent’s attorney trust account.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Robert R. Arnold be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert R. Arnold from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1998 Kan. Ct. R. Annot. 246).